Order entered October 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00935-CV

                              KYLE IRVING AHART, Appellant

                                                V.

                            RANDALL NOE FORD LLP, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 99344-86

                                            ORDER
       Before the Court is appellee’s October 9, 2018 motion to dismiss the appeal. We DENY

the motion.

       We note that by letter filed October 1, 2018, court reporter Elizabeth Woods informed us

that appellant had not requested preparation of the reporter’s record. The following day, we

notified appellant that the appeal might be submitted without the reporter’s record unless he

filed, within ten days, written verification he had requested the record. To date, appellant has not

filed the requested verification.   Accordingly, we ORDER the appeal submitted without the

reporter’s record.

       As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

November 19, 2018.

                                                       /s/   DAVID EVANS
                                                             JUSTICE